Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 201, 203, and 205 which are discussed on P. 17, Lns. 22-30.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 17, each claim recites “providing a predetermined spacing between about 0.002 and 0.005 inch, or, between about 0.010 and 0.015 inch” which renders the claim indefinite because it is not clear what is required for a range to be between “about” two numbers, i.e., does it have to be between the two numbers or can it be outside of that range if it is close to the numbers.  For the purposes of examination, these phrases will be interpreted as “providing a predetermined spacing between 0.002 and 0.005 inch, or, between 0.010 and 0.015 inch.” 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,141,771 B2 to Stolle Machinery (hereinafter “Stolle”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Stolle teach each and every limitation of the claims pending in the present application, as discussed in further detail below.
Regarding claim 1, claim 1 of Stolle teaches each and every limitation of claim 1 of the present application.
Regarding claim 2, claim 2 of Stolle teaches each and every limitation of claim 2 of the present application.
Regarding claim 3, claim 1 of Stolle teaches each and every limitation of claim 3 of the present application.
Regarding claim 4, claim 1 of Stolle teaches each and every limitation of claim 4 of the present application.
Regarding claim 5, claim 1 of Stolle teaches each and every limitation of claim 5 of the present application.
Regarding claim 6, claim 4 of Stolle teaches each and every limitation of claim 6 of the present application.
Regarding claim 7, claim 6 of Stolle teaches each and every limitation of claim 7 of the present application.
Regarding claim 8, claim 7 of Stolle teaches each and every limitation of claim 8 of the present application.
Regarding claim 9, claim 8 of Stolle teaches each and every limitation of claim 9 of the present application.
Regarding claim 10, claim 9 of Stolle teaches each and every limitation of claim 10 of the present application.
Regarding claim 11, claim 10 of Stolle teaches each and every limitation of claim 11 of the present application.
Regarding claim 12, claim 11 of Stolle teaches each and every limitation of claim 12 of the present application.
Regarding claim 13, claim 12 of Stolle teaches each and every limitation of claim 13 of the present application.
Regarding claim 14, claim 13 of Stolle teaches each and every limitation of claim 14 of the present application.
Regarding claim 15, claim 14 of Stolle teaches each and every limitation of claim 15 of the present application.
Regarding claim 16, claim 15 of Stolle teaches each and every limitation of claim 16 of the present application.
Regarding claim 17, claim 16 of Stolle teaches each and every limitation of claim 17 of the present application.
Regarding claim 18, claim 17 of Stolle teaches each and every limitation of claim 18 of the present application.
Regarding claim 19, claim 18 of Stolle teaches each and every limitation of claim 19 of the present application.
Regarding claim 20, claim 19 of Stolle teaches each and every limitation of claim 20 of the present application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2002/0170334, US 4620434, US 4289014, and US 3771345 each teach a domer assembly in which pressure is applied to a domer body, but fail to explicitly teach a domer stacked piston assembly with a plurality of domer pistons.  US 7000445 B2 teaches a drawing assembly for a cup including a stacked piston assembly (Figs. 1-2), however the stacked piston assembly is used to absorb pressure during a drawing operation and is not used to apply pressure to a domer body or a clamped ring assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725